IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ERIE INSURANCE EXCHANGE,                      : No. 87 WAL 2018
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
TRACY L. MOORE AND HAROLD E.                  :
MCCUTCHEON, III, INDIVIDUALLY AND             :
AS ADMINISTRATORS OF THE ESTATE               :
OF HAROLD EUGENE MCCUTCHEON,                  :
JR., AND RICHARD A. CARLY,                    :
                                              :
                    Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      1.    Does the Superior Court’s ruling that shooting a person during a fight,
            in turn, during a planned murder-suicide, constituted an “occurrence”
            under a liability insurance policy conflict with Pennsylvania law as
            established by this Court?

      2.    Does the Superior Court’s ruling conflict with its own decision in
            American National Property and Casualty Co. v. Hearn, 93 A.3d 880
            (Pa.Super. 2014), and misconstrue the intentional acts exclusion of
            a liability insurance policy?

      3.    Does the Superior Court’s ruling conflict with Pennsylvania public
            policy, as stated in Mutual Benefit Ins. Co. v. Haver, 725 A.2d 743,
            747 (Pa. 1999), that liability insurance does not cover damages
            caused as a result of evil or illegal conduct?